Title: Commission of Albert Gallatin, [9 February 1814]
From: Madison, James,Monroe, James
To: 


        
          [9 February 1814]
        
        To all whom these presents shall concern—Greeting:
        Reposing special Trust and confidence in the Integrity, prudence and Abilities of Albert Gallatin, late Secretary of the Treasury of the United States, I have nominated, and by and with the advice and consent of the Senate appointed him jointly and severally with John Q Adams, James A Bayard, Henry Clay and Jonathan Russell, Minister Plenipotentiary and Extraordinary of the United States, with authority to meet a Minister or Ministers, having like authority from the Government of Great Britain, and with him or them to negotiate and conclude a settlement of the subsisting differences, and a lasting peace and friendship between the United States, and that power; transmitting the Treaty or Convention so to be concluded for the ratification of the President of the United States, by and with the advice and consent of the Senate of the United States.
        In Testimony whereof I have caused the seal of the United States to be hereunto affixed.
        Given under my hand at the City of Washington the ninth day of February A. D. 1814, and of the Independence of the United States the Thirty eighth.
        
          James MadisonBy the President
          Jas Monroe Secretary of State.
        
      